DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of (p) as cement, (A) as acrylic acid, (B) as DMA-co-AMPS and latex in the reply filed on 06/16/21 is acknowledged.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/16/21.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The Examiner notes several references listed in the beginning paragraphs of the specification as filed.  Additionally, several WIPO publications are listed throughout the specification and have not been cited on an information disclosure statement of record.  Any references cited therein but not on an information disclosure statement have not been considered.  
Claim Objections
Claims 1-7 and 12-20 are objected to because of the following informalities: 
In independent claim 1, it appears the conjunction “and” should be added between (i) and (ii) since a combination of (i) and (ii) is intended.  
In dependent claim 14, the article “an” should be added prior to “additive” in line 3 in order to correct the grammatical informality.
In dependent claim 20, line 2, “DMA” should be put in parentheses next to “dimethylacrylamide” in order to designate the DMA as an acronym thereof.
In dependent claim 20, lines 2-3, the term “units” appears twice in the optional phrase “and optionally units U2 comprising … (AMPS) units.”  Deletion of one is advised to avoid redundancy.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some molecular weights greater than 10,000 g/mol for block (B) does not reasonably provide enablement for all molecular weights greater than 10,000 g/mol.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use The Examiner notes, the instantly claimed molecular weight range for block (B) is a range with an unbounded upper limit, and, therefore, encompasses molecular weights temperature so inconceivably high that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for molecular weights such as 10,000,000 g/mol, 100,000,000 g/mol (increasable ad nauseam), even though these amounts are encompassed in the claimed range.  Furthermore, the Examiner acknowledges page 12 of the specification as filed describes long block (B) and exemplary molecular weights thereof, wherein it is explicitly disclose “this weight-average molecular weight generally remains below 3,000,000 g/mol (and typically between 150,000 and 2,000,000 g/mol) but higher weights can be envisaged in the absolute, except in the specific case of a fluid (F) used in the context of a cementing operation, where it is preferable for the weight-average molecular weight of the long block (B) to remain below 1,000,000 g/mol and advantageously below 800,000 g/mol.”  The Examiner notes Applicant has elected the fluid (F) include cement, and in making any amendments to overcome this rejection, Applicant must consider the elected embodiment and enablement provided with respect thereto for the molecular weight of block (B); Applicant has explicitly identified values for the molecular weight that are encompassed by the instantly claimed range that are not compatible with such a cementitious fluid, and, therefore, enablement is not provided for the full range of molecular weights instantly encompassed by the claims.
The Examiner notes, it appears should Applicant incorporate the range of molecular weight as presented in dependent claim 15 into claim 1, such would overcome the rejection set forth above.
The Examiner notes, dependent claim 16 further recites “wherein the second block (B) has a weight-average molecular weight of greater than 100,000 g/mol.”  This range is also unbounded and further rejected for at least the reasons as set forth above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA .  
Claim 1 recites “wherein said fluid (F) comprises solid particles (p) and/or is brought into contact with solid particles (p) within the subterranean formation subsequent to its injection.”  The claim also requires “injecting a fluid (F)” [line 2] “comprising [line 5]…a first block (A) which is adsorbed on at least a portion of the particles (p)” [line 7].  It is unclear how the fluid, when injected, can comprise a first block A adsorbed on at least a portion of the particles (p) in the instance when the alternative is the only provision of particles, i.e., when the fluid is brought into contact with solid particles within the subterranean formation subsequent to its injection.  Based on Applicant’s election of the particles as cement, Applicant is advised to delete the alternative language of “and/or is brought into contact with solid particles (p) within the subterranean formation subsequent to its injection” in order to avoid any ambiguity.  
Claim 1, line 7 recites “a first block (A) which is adsorbed on at least a portion of the particles (p).”  The claim later recites in line 11 “particles capable of providing a gas solid particles (p)- in order to use consistent terminology and clearly identify the particles onto which the first block is adsorbed so as to not present confusion that the first block is adsorbed on the particles capable of providing the gas barrier effect.  
Claim 1 recites the molecular weight of block (B) as greater than 10,000 g/mol.  This is a range with an unbounded upper limit, and, therefore, encompasses a molecular weight so inconceivably high that it cannot be reasonably possible in the present invention.  The claim is therefore indefinite since it is unclear as to how much greater than 10,000 g/mol the molecular weight of block (B) is.
The Examiner notes, it appears should Applicant incorporate the range of molecular weight as presented in dependent claim 15 into claim 1, such would overcome the rejection set forth above.
The Examiner notes, dependent claim 16 further recites “wherein the second block (B) has a weight-average molecular weight of greater than 100,000 g/mol.”  This range is also unbounded and further rejected for at least the reasons as set forth above.
Claim 4 recites the phrase “with respect to the amount of solid particles (p) containing in the fluid (F).”  It is unclear what is intended by the term “containing.”  Clarification is required.
Claim 7 recites “wherein the ratio of concentration of the polymer (P) with respect to that of the dry latex is between about 4% and 8% by weight.”  It is unclear if Applicant is intending to claim that the concentration of the polymer is 4-8% of the 
Claim 12 recites the phrase “with respect to the amount of solid particles (p) containing in the fluid (F).”  It is unclear what is intended by the term “containing.”  Clarification is required.
The term "small" in claim 13 is a relative term which renders the claim indefinite.  The term "small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The use of the term “small” renders the scope of the claim indefinite as it is unclear as to how much of a proportion of hydrophobic monomers may be present to provide for such and at what point such a proportion is no longer considered “small.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cadix et al. (WO 2015/049378 – published 04/09/15; the Examiner notes, the citations below are taken from US 2016/0214896 the US equivalent and thus translation of WO 2015/049378 which was cited and provided by Applicant with the IDS filed 10/20/19) in view of Reddy et al. (US 2007/0111901).
With respect to independent claim 1, Cadix et al. discloses a method comprising injecting a fluid (F) under pressure into a subterranean formation, wherein said fluid (F) comprises solid particles (p) and/or is brought into contact with solid particles (p) within the subterranean formation subsequent to its injection, and a combination comprising: a block polymer (P) comprising: a first block (A) which is adsorbed on at least a portion of the particles (p); and a 
	Cadix et al. discloses wherein the polymers, as employed in oil cement grouts can include further additives ([0021]) wherein the concentrations of polymers and particles present can be adjusted on an individual basis as a function of the application targeted and the rheology desired ([0206]).  Exemplary particles disclosed as suitable for injection with the fluid include inorganic particles, typically included the aforementioned cement, calcium carbonate, clay, barite, silica, sand or carbon black. The reference, however, fails to disclose wherein the fluid further comprise particles capable of providing a gas barrier effect as claimed, and, more specifically, Applicant’s elected latex particles.  
	Reddy et al. teaches sealant compositions used for us in servicing a wellbore so as to control circulation loss therein ([0016]), wherein the sealant comprises a cement ([0030]) and a fluid ([0031]), and, further, therein includes latex materials in solid form for the purpose of improving the physical and mechanical properties of the sealant composition ([0029]), including providing for increased tensile strength, increased compressive strength, reduces elastic modulus and reduced brittleness ([0040]), wherein the latex particles further impart a reduced gas migration to the composition during cement settling and reduced fluid loss ([0041]).  
	Since Cadix et al. teaches the inclusion of particles within the cement composition, wherein additives can be included and the polymer (P) can be used in the majority of formulations of fluids intended to be injected into oil-bearing rocks, in particular oil cement grouts comprising additives ([0021]), and Reddy et al. teaches latex particles as an additive to include in sealant compositions comprising cement and used for controlling circulation losses, it 
	With respect to depending claim 2, Reddy et al. teaches wherein the particles capable of providing a gas barrier effect are a latex (see rejection of claim 1, above).
	With respect to depending claim 3, Reddy et al. suggests mixing of a stream of solid latex with a stream of cement slurry ([0043]) to form a suspension thereof ([0033]), wherein the overall composition may contains 0.1 to 25% solid latex dispersed therein ([0029]).  The reference additionally discloses wherein the solid latex may be suspended in a suitable fluid ([0017]).  Although silent to the latex as in the form of a suspension containing 40-50% by weight of dry latex, since the reference clearly suggests the use of a dry latex powder that may be suspended in a fluid, one having ordinary skill in the art would recognize the optimal amount of dry latex to include therein since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, Reddy et al. suggests wherein the solid latex may be used in solid form, reconstituted solid form, or a combination thereof, i.e., a suspension of dry latex.  One of 
	With respect to further dependent claim 4, Reddy et al. suggests mixing of a stream of solid latex with a stream of cement slurry ([0043]) to form a suspension thereof ([0033]), wherein the overall composition may contains 0.1 to 25% solid latex dispersed therein ([0029]), as noted above.  As such, when considering the amount thereof to employ with the solid particles (p) of cement of Cadix et al., one having ordinary skill in the art would recognize an optimal amount thereof to include in order to obtain the desired improvements of mechanical properties suggested by Reddy et al. ([0040]-[0041]) since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   
	With respect to depending claim 5, Reddy et al. teaches wherein the latex is made of styrene/butadiene ([0018]).
	With respect to depending claim 6, as well as claim 18, further dependent therefrom, Reddy et al. suggests the latex made of styrene/butadiene, as noted above.  The reference further provides an example of such as RHOXIMAT PSB 150 latex powder ([0018]).  Although silent to the styrene/butadiene ratio thereof, given the styrene/butadiene ratio of the exemplary latex powder suggested by Reddy et al., one having ordinary skill in the art would recognize the optimal styrene/butadiene ratio to employ to enhance the mechanical properties of the sealant composition therewith since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed styrene/butadiene ratio as critical and it is unclear if any unexpected results are achieved by using the instantly claimed ratio range. 
	With respect to depending claim 7, Cadix et al. discloses through example wherein a final solids content of the fluid is approximately 20% by weight ([0212]); the reference additionally gives an example wherein 19.5 grams of the diblock polymer is used with 781.5 grams of cement ([0222]-[0226]).  Reddy et al. suggests the inclusion of the dry solid latex in an amount of .1 to 25% solid latex dispersed therein ([0029]).  When including such a dry latex using such guidance in the fluid of Cadix et al., one having ordinary skill in the art would recognize the optimal ratio of concentration of polymer (P) to dry latex to employ in order to obtain a desired improvement in fluid loss control therewith since it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	With respect to depending claim 12, Cadix et al. discloses through example wherein 19.5 grams of diblock polymer is added to a fluid that contains 781.5 grams of cement ([0222]-[0226]).  Although silent to the amount of polymer (P) with respect to the amount of solid particles (p) present in the fluid, given the example of Cadix et al., it would have been obvious to one having ordinary skill in the art to provide for an amount of polymer within the range as claimed given the suggested example of Cadix et al. since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claim 13, Cadix et al. discloses wherein the fluid (F) is an aqueous fluid ([0024]; [0042]) and wherein the block (B) is a block at least predominantly composed of monomer units selected from the group consisting of the monomer units U1 to U5 as defined ([0046]-[0054]), wherein block (B) optionally comprises hydrophobic monomers in small proportions with respect to the total weight of monomer units in the block (B) ([0057]).
	With respect to depending claim 14, Cadix et al. discloses wherein the fluid (F) is an oil cement grout which comprises the polymer (P) as additive ([0204]).
	With respect to depending claim 15, Cadix et al. discloses wherein the block (B) comprises monomer units U1 comprising an acrylamide functional group and optionally units U2 comprising a sulfonic acid or sulfonate functional group ([0072]) and the block (B) has a weight-average molecular weight of between 150,000 and 750,000 g/mol ([0074]).
	With respect to depending claim 16, Cadix et al. discloses wherein the second block (B) has a weight average molecular weight of greater than 100,000 g/mol ([0058]; [0069]).
	With respect to depending claim 17, Reddy et al. teaches wherein the particles capable of providing a gas barrier effect are a latex (see rejection of claim 1, as set forth above).
	With respect to depending claim 19, Cadix et al. discloses wherein the block (B) optionally comprises hydrophobic monomers in a proportion of 0.05-10% by weight, with respect to the total weight of monomer units in the block (B) ([0057]).
	With respect to depending claim 20, Cadix et al. discloses wherein the block (B) comprises dimethylacrylamide DMA units and optionally units U2 comprising .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP 1369401 discloses a sealing composition comprising a cement, a latex and a block copolymer.
WO 2013/156551 discloses a fluid latex comprising dispersed particles used with a block polymer in treating an underground formation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
08/10/21